Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Remenick on 05/10/2021.
	Please amend the claims as follows:

A PCR ready composition comprising an aqueous mixture of:
	RNase-free water;
	a buffer at a concentration of at least 50 mM;  
	forward and reverse amplification primers specific for PCR amplification of a target nucleic acid sequence;
	a plurality of nucleotides sufficient for PCR amplification of the target nucleotide sequence;
	a PCR polymerase enzyme and/or a reverse transcriptase; and
	a nucleic acid probe that consists of at least a sequence selected from the group of sequences consisting of SEQ ID NO 6, SEQ ID NO 7, and SEQ ID NO: 33, wherein the primers, the plurality of nucleotides and the enzyme remain stable in the mixture for at least 5 days at ambient temperature.


	a buffer present in the composition at a concentration of at least 50 mM to about 1 M and with a pH of from about 6.5 to about 9.0; 
	a chelating agent present in the composition at a concentration of about 0.01 mM to about 1 mM;
	an osmolarity agent present in the composition at a concentration of about 1 mM to about 1 M;
	an albumin present in the composition at a concentration of from about 5 ng/ml to about 100 ng/ml;
	a salt present in the composition at a concentration of from about 50 mM to about 1 M;
	a dye present in the composition at a concentration of from about 0.01 mM to 50 mM;
	forward and reverse amplification primers specific for PCR amplification of a target nucleic acid sequence;
	a plurality of nucleotides sufficient for PCR amplification of the target nucleotide sequence; and
	a PCR polymerase and/or a reverse transcriptase; and
	a nucleic acid probe consisting of 
	the components are combined in nuclease-free water; and
	the primers, the plurality of nucleotides and the enzyme remain stable in the mixture for at least 5 days at ambient temperature.

A PCR-ready composition comprising as components:
	a buffer present in the composition at a concentration of at least 50 mM to about 1 M and with a pH of from about 6.5 to about 9.0; 
a chelating agent present in the composition at a concentration of about 0.01 mM to about 1 mM;
	forward and reverse amplification primers specific for PCR amplification of a target nucleic acid sequence;
	a plurality of nucleotides sufficient for PCR amplification of the target nucleotide sequence; 

	albumin present in the composition at a concentration of about 5 ng/ml to about 1 mg/ml;
	a non-ionic detergent, a glycerol and betaine collectively present in the composition at a concentration of about 1mM to about 1 M;
	a dye present in the composition at about 0.01 μM to about 1 μM;
	a PCR polymerase enzyme and/or a reverse transcriptase; and
	a nucleic acid probe consisting of 
	the components are combined in nuclease-free water; and
	the primers, the plurality of nucleotides and the enzyme remain stable in the mixture for at least 5 days at ambient temperature.

56-66. (canceled).
	
Reasons for Allowance
Claims 1-9, 12-13, 15-30, 33-34, 36-45, 48-49 and 51-55 are allowed because the prior art fails to teach or suggest the probes consisting of one of SEQ ID NOS: 6, 7 or 33.  The closest prior art teaches primers with larger sequences with SEQ ID NOS: 6, 7 or 33 (WO2011107003, for example), but fails to teach or suggest the specific probe sequences.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-9, 12-13, 15-30, 33-34, 36-45, 48-49 and 51-55 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.